DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
.

The claims 10-14 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At least, Claims limitations “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “Means for” envelopes “inventory module” disclosure in the Fig. 1; and in the disclosure at ¶0060-¶0066.  However, inventory module is disclosed as being hardware, software or any undefined combination.  (See ¶0018 and ¶0020).   This undefined combination that represents “means for” renders the system infinite, particularly in view that the term ‘module’, when it is not defined to be limited otherwise,  to mean software.    Therefore, the system claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims  1 and 10 recite the limitations directed to a model for: 
manufacturing a plurality of custom hardware components for a plurality of installation projects (i.e. broad fabrication of items for a specified use or order); 
serializing the custom hardware components (i.e. distinguishing items with an identification); and 
associating the serialized custom hardware components with the plurality of installation projects (i.e. associating the identified items with the specific use or order (e.g. manual labeling, color coding  or assembled packaging)).
 The combined limitation describing the generic operations of a fabrication process for specified fulfillment (i.e. activities of commercial/business interaction), as drafted, is a process that, under its broadest reasonable interpretation, covers Certain Method or Organization of Human Activity.  That is, other than reciting an apparatus with “means for” performance, nothing in the claim element precludes the step from practically being performed by human activity. For example, but for the “means for” language of the system claim 10, the steps of manufacturing, serializing and associating, broadly embracing hardware (¶0060-¶0066: “hardware device..”), or software (“inventory module”), in the context of this claim are directed to conducting the recognized business endeavor of organizing parts for a job. If claim limitations, under its broadest reasonable interpretation, covers a recognized business activity but for the recitation of generic computer components, then it falls within the “Certain Method or Organization of Human Activity” grouping of abstract ideas. Accordingly, the claims recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – “means for” to perform the recited process. The means for  is recited at a high-level of generality (i.e., as a generic hardware/software to manufacture, serialize and associate), such that it amounts no more than mere instructions to apply the exception using a ‘means’. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “means” to perform the steps amounts to no more than mere instructions to apply the exception using some non-specific, generic means. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.
Claims 1-9 and 11-14 are dependent on independent claims 1 and 10, and include ail the limitations of independent claim. Therefore, these claims recite the same abstract idea with the additional limitations of defining/describing status, timetables, defined sequence, refinement of associations and component groupings, limitations which are either non-functional descriptive material  or drawn to extra-solution activity that does not meaningfully limit the claims in the patentability analysis; and do not recite additional technology  that represents ‘significantly more’.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 10 rejected under 35 U.S.C. 102(a)(2) as being anticipated Walsh (US 2003/0106842), herein “Walsh”.

Referring to Claims 1 and 10, Walsh teaches the method and apparatus respectively directed to the same limitations comprising:
 manufacturing a plurality of custom hardware components for a plurality of installation projects (Fig. 1: Machine 1 or Machine 2; and Abstract: An apparatus and method for sorting and selecting parts comprising a computer for designing a plurality of a first type of component parts and a plurality of a second type of component parts. Each job, which consists of the plurality of first component parts and the plurality of second component parts, is assigned a unique identification by the computer. In addition, the computer also assigns a part identification for each of the component parts. A first tooling machine computer-controller, coupled to the computer, receives the plurality of first component part designs, creates tooling instructions for the first component parts, and creates labels for each of the first component parts. The labels include the unique job identification and the part identification. A first tooling machine, coupled to the first tooling machine computer-controller, receives the first component part tooling instructions, receives material for the first component parts, and creates the first component parts. A second tooling machine computer-controller, coupled to the computer, receives the second component part designs, inputs the unique job identification, inputs the part identifications for at least one of the newly created first component parts, and creates tooling instructions for the second component parts. A second tooling machine, coupled to the second tooling machine computer-controller, receives the second component part tooling instructions, receives material for the second component parts, and the second component parts for each of the inputted first component part identifications, thereby grouping associated parts during the manufacturing process) ; 
serializing the custom hardware components (Fig. 1: Computer 2; and Abstract: .. . In addition, the computer also assigns a part identification for each of the component parts); and 
associating the serialized custom hardware components with the plurality of installation projects (Fig. 1Bar scanner/Computer 3; and Abstract: Each job, which consists of the plurality of first component parts and the plurality of second component parts, is assigned a unique identification by the computer… The labels include the unique job identification and the part identification).

Referring to Claims 2 and  11, Walsh teaches the method and means of claims 1 and 10, and Walsh further teaches completing the plurality of installation projects using the plurality of custom hardware components (¶0022:  All tooling has been completed by the tooling machines, thereby eliminating the need for inefficient manual tooling of the materials)..  

Referring to Claims 4 and 12, Walsh teaches the method and means  of claims 1 and 10, and Walsh further teaches beginning work on the plurality of installation projects in a serialized order of the serialized custom hardware components (Abstract: A first tooling machine computer-controller, coupled to the computer, receives the plurality of first component part designs, creates tooling instructions for the first component parts, and creates labels for each of the first component parts. The labels include the unique job identification and the part identification. A first tooling machine, coupled to the first tooling machine computer-controller, receives the first component part tooling instructions, receives material for the first component parts, and creates the first component parts. A second tooling machine computer-controller, coupled to the computer, receives the second component part designs, inputs the unique job identification, inputs the part identifications for at least one of the newly created first component parts, and creates tooling instructions for the second component parts. A second tooling machine, coupled to the second tooling machine computer-controller, receives the second component part tooling instructions, receives material for the second component parts, and the second component parts for each of the inputted first component part identifications, thereby grouping associated parts during the manufacturing process..  

Referring to Claims 5 and 13, Walsh teaches the method and means of claims 1 and 10, and further teaches storing different sets of the plurality of custom hardware components in locations indexed based on the associated plurality of installation projects (¶0018: The part labels 50 further includes a bar code representative of the unique job identification and part identification. Because of the potential size of a first tooling machine 21 and the number of component parts, zone locations are included in the part label 50 to expedite the process of locating the first type of component part 22).  

Referring to Claims 6-8, Walsh teaches the method of claim 1, and further teaches wherein at least a predefined minimum number of the plurality of custom hardware components are associated with each of the plurality of installation projects; and wherein an additional number of subsequently manufactured hardware components are later associated with one or more of the plurality of installation projects; and wherein the predefined minimum number is selected based on a number of custom hardware components estimated to be used for a smallest project of the plurality of installation projects (¶0009:  Here, a first job with the present invention produces first component parts and second component parts as previously described. The first component parts and second component parts are then combined to form a fitting. A second job is processed by inputting the fitting along with any required first component parts and second component parts. Because the second job is different from the first, it is assigned its own unique job identification. The fitting, which previously was labeled with the identification of the first job, now is labeled with the identification of the second job, losing all associations with the first job. The fitting can be combined with the newly created first and second component parts to form a new fitting that can be processed subsequently in additional jobs, with new unique job identifications). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh; in view of Wang et al. (WO 2005/083202), herein “Wang”.

Referring to Claim 3, Walsh teaches the method of claim 2, and while Walsh is explicit to the manufacture, serialization and association as recited, also teaching saving fittings for later assembly associated with a job (e.g. ¶0023:  By assigning the same job identification to the saved fitting and the new component parts, the user insures that associated fittings and parts are sorted properly and later brought together at appropriate stages in the tooling process), he is silent to” installation projects in a first year and the plurality of installation projects are completed in a subsequent year”.  
Wang however in his model for  installation of a structural project which happens to include solar unit components (e.g. Fig. 13, elm. 200), discloses subsequent annual  installation as well as the advantage to do so  (pg. 4, lines 9-29:  In accordance with the present invention, a gazebo or pavilion structure is provided with integrated additional features. Broadly speaking, the additional features can include a bar area with amenities, a solar lighting system and a separate grill add-on. The bar area with amenities is incorporated into the structure of the gazebo and is referred to hereinafter by its trademark BARZEBO while the grill add-on is referred to by its trademark GRILLZEBO. Both the BARZEBO and GRILLZEBO gazebo structures are collapsible and can be sold and shipped in an unassembled state, much like certain office furniture that has become very popular in recent years. Thus, both the BARZEBO and GRILLZEBO gazebos structures can be manufactured and sold for relatively inexpensive sums, far less than the thousands of dollars that would be required for custom or built-in units having similar features. In addition, because of their construction, units and features can be subject to add-ons or alterations. Thus, for example, it is possible to assemble a BARZEBO gazebo one year, and then add on a GRILLZEBO component the next year. This not only lessens the initial financial impact, and thus broadens appeal, but also allows for customization and upgrades. Similarly, the solar lighting system can be included in a BARZEBO gazebo when it is first assemble, or be subject to an add-on. All of this means that consumers now have a much more economical vehicle for creating diverse, useful and truly satisfying outdoor living areas at a fraction of the cost of custom designs..).
One of ordinary skill in the art would find it obvious to span over a time, even over a year, completion of expensive and/or seasonally effected  project, to take advantage of material or final cost pricing, tax advantages, or climate conditions.

Claims 9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh; in view of McBride et al. (US 2013/0269181), herein “McBride”

Referring to Claims 9 and 14, Walsh teaches the method and means of claims 1 and 10, and while teaching a multi component assembly, he is silent to wherein the plurality of custom hardware components comprise one or more of a photovoltaic panel, a component of a photovoltaic panel, a photovoltaic mounting baseplate, a photovoltaic mounting tile hook, a photovoltaic mounting carriage bolt, a photovoltaic mounting flashing, a photovoltaic mounting L-foot, a photovoltaic racking component, a photovoltaic rail component, a photovoltaic mounting clamp, a photovoltaic inverter, and a photovoltaic support structure.  
McBride, however in his system and method for modular photovoltaic power, discloses assemble of identified component comprising photovoltaic components as recited (See Figs. 3-12; and ¶0009: specific application).
	One of ordinary skill in the art would find it obvious to include photovoltaic components into a fabrication model that are be assembled for specific installations to reduce the soft costs experienced in design and delivery PV installations ((McBride: ¶0007).

Referring to Claims 15 and 16, Walsh teaches a system comprising: 
a plurality of custom hardware components for a plurality of installation projects (Fig. 1: Machine 1 or Machine 2; and Abstract: An apparatus and method for sorting and selecting parts comprising a computer for designing a plurality of a first type of component parts and a plurality of a second type of component parts) ; 
serialized identifiers disposed on custom hardware components (Fig. 1: Bar scanner/Computer 3; and Abstract: Each job, which consists of the plurality of first component parts and the plurality of second component parts, is assigned a unique identification by the computer… The labels include the unique job identification and the part identification; and ¶0018: identification can be affixed to the first type of component parts 22, wherein the identification includes both the unique job identification as well as the part identification. In an exemplary embodiment, the first tooling machine computer-controller 20 prints labels 50 that are affixed to the first type of component parts 22 and that include both the unique job identification and part identification. The part labels 50 further includes a bar code representative of the unique job identification and part identification); and 
a plurality of component groupings  physically associating the custom manufactured with different projects of the plurality of projects wherein the plurality of groupings store different sets of the plurality of custom manufactured hardware components in locations indexed based on the associated plurality of installation projects (Abstract: grouping associated parts during the manufacturing process; and ¶0020: associated component parts are kept together; and ¶0018: The part labels 50 further includes a bar code representative of the unique job identification and part identification. Because of the potential size of a first tooling machine 21 and the number of component parts, zone locations are included in the part label 50 to expedite the process of locating the first type of component part 22). 
Walsh is silent to the system being exclusive  to photovoltaic hardware; and while he teaches groupings of components, he is silent to “receptacles”.
McBride, however in his system and method for modular photovoltaic power, discloses a system of photovoltaic components (See Figs. 3-12; and ¶0009: specific application); further disclosing “receptacles” as an installation rack (¶0016).
	One of ordinary skill in the art would find it obvious to include photovoltaic components into a fabrication model that are be assembled for specific installations to reduce the soft costs experienced in design and delivery PV installations.  This same rationale makes the utility of an installation rack obvious. (McBride: ¶0007 and ¶0016).

Referring to Claims 16-20, Walsh, in view of McBride, teaches a system of claim 15, and further teaches wherein at least a predefined minimum number of the plurality of custom manufactured hardware components are associated with each of the plurality of installation projects; and an additional number of subsequently custom manufactured c hardware components, later serialized and associated with one or more of the same plurality of installation projects; and wherein the predefined minimum number is selected based on a number of custom manufactured hardware components estimated to be used for a smallest project of the plurality of installation projects (¶0009:  Here, a first job with the present invention produces first component parts and second component parts as previously described. The first component parts and second component parts are then combined to form a fitting. A second job is processed by inputting the fitting along with any required first component parts and second component parts. Because the second job is different from the first, it is assigned its own unique job identification. The fitting, which previously was labeled with the identification of the first job, now is labeled with the identification of the second job, losing all associations with the first job. The fitting can be combined with the newly created first and second component parts to form a new fitting that can be processed subsequently in additional jobs, with new unique job identifications).  
While Walsh teaches a multi component assembly system, he is silent to that system being exclusive to a photovoltaic system; and wherein the plurality of custom hardware components comprise one or more of a photovoltaic panel, a component of a photovoltaic panel, a photovoltaic mounting baseplate, a photovoltaic mounting tile hook, a photovoltaic mounting carriage bolt, a photovoltaic mounting flashing, a photovoltaic mounting L-foot, a photovoltaic racking component, a photovoltaic rail component, a photovoltaic mounting clamp, a photovoltaic inverter, and a photovoltaic support structure
McBride, however in his system and method for modular photovoltaic power, discloses assemble of identified component comprising photovoltaic components as recited (See Figs. 3-12; and ¶0009: specific application).
	One of ordinary skill in the art would find it obvious to include photovoltaic components into a fabrication model that are be assembled for specific installations to reduce the soft costs experienced in design and delivery PV installations ((McBride: ¶0007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

https://www.yash.com/blog/serial-numbers-in-production-execution/
https://blogs.sap.com/2012/05/10/serial-numbers-with-specific-reference-to-production-goods-movements-part-1/
https://www.engineering.com/story/dr-strangepart-how-i-learned-to-stop-worrying-and-love-the-bom


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687                                                                                                                                                                                                        
/ARIEL J YU/Primary Examiner, Art Unit 3687